DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 13, 14, 16, 31, 32, 35, 38, 39, 41, 42, 46, 51, 57-60, 62, 64, 70, 72, 79, and 100 are pending in the instant application. Claims 5, 6, 14, 57-60, 62, 64, 79, and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-4, 7, 13, 31, 32, 35, 38, 39, 41, 42, 70, and 72 are rejected. Claims 16, 46 and 51 are objected. 
Election/Restrictions
It is noted that, according to MPEP 803.02, the search of the Markush-type claim has been extended to the non-elected species wherein:
the compounds are of the formula (I) wherein R1 is -S(O)2R4- wherein R4 is phenyl or a substituted version thereof; R2 is –(CH2)nC(O)NR5R6 wherein n is 0 or hydrogen; and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-4, 7, 13, 16, 31, 32, 35, 38, 39, 41, 42, 46, 51, 70, and 72 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on May 3, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by Boss et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objections have been withdrawn. 
However, this amendment has necessitated new grounds of rejection under 35 U.S.C. 102(a)(1) and 35. U.S.C. 112(b), which are described below. 
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 39 and 42 recite the limitations R3’ is alkyl(C≤8) and R3“ is alkyl(C≤8), respectively, and there is insufficient antecedent basis for these limitations in the claims because claim 2, from which the claims depend on, discloses formula (III) wherein R3‘ and R3“ are both hydrogen. Appropriate correction is required. This rejection can be overcome, for example, by deleting claims 39 and 42. 
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 13, 32, 35, 38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreu et al. (Tetrahedron 61 (2005) 8282-8287).
Andreu et al. discloses the compounds 10-14 (see Scheme 3 on page 8283) which anticipate compounds of the instant claims wherein R1 is -S(O)2R4- wherein R4 is substituted phenyl; R2 is hydrogen; R3’ and R3“ are hydrogen; m is 1; and R3 is phenyl (see compound 10), substituted phenyl (see compounds 11-13) or heteroaryl (see compound 14). 
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nammalwar et al. (Tetrahedron Letters 54 (2013) 4330-4332).
Nammalwar et al. discloses the compounds 12b and 12c (see Table 5 on page 4331) which anticipate compounds of the instant claims wherein R1 is -S(O)2R4- wherein R4 is substituted phenyl; R2 is hydrogen; R3’ and R3” are methyl; m is 1; and R3 is halo. 
Claims 1-3, 7, 13, 31, 35, 38, 41, 70, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0197049 A1.
US 2013/0197049 A1 discloses the compounds 42 and 44 (see page 27) and pharmaceutical compositions thereof (see [0321]) which anticipate compounds and pharmaceutical compositions thereof of the instant claims wherein R1 is -S(O)2R4- wherein R4 is substituted phenyl; R2 is hydrogen; R3’ and R3” are hydrogen; m is 1; and R3 is halo (see compound 42) or heteroaryl (see compound 44).
Claim Objections
Claims 16, 46 and 51 are objected to for depending on a previous rejected claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626